629 F.2d 572
81-2 USTC  P 9524
Richard L. KELLEY, Plaintiff-Appellant,v.Robert M. TERRY, Michael Sassi, Internal Revenue Service,Robert T. Joscelyn and L. M. Burr, Puget SoundTruck Lines, Defendants-Appellees.
No. CA 78-2750.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 13, 1980.Decided Aug. 27, 1980.

Richard L. Kelley, pro se.
Ann B. Durney, Washington, D.C., argued, Philip I. Brenan, Atty., Washington, D.C., on brief, for defendants-appellees.
Appeal from the United States District Court for the Western District of Washington.
Before TRASK, ANDERSON and FARRIS, Circuit Judges.
TRASK, Circuit Judge.


1
Richard L. Kelley is before us per se urging that because he is forced to pay social security taxes his freedom of religion has been violated.  He also contends that because the law is unequally applied it is discriminatory and thereby denies a taxpayer due process of law.


2
We have given careful consideration to citizen Kelley's claims set out in writing and urged upon us by oral argument.  The same contentions and arguments have been presented to the Supreme Court of the United States.  That court has rejected them and so must we.  Helvering v. Davis, 301 U.S. 619, 57 S. Ct. 904, 81 L. Ed. 1307 (1937); Steward Machine Co. v. Davis, 301 U.S. 548, 57 S. Ct. 883, 81 L. Ed. 1279 (1937).  See also, Fischer v. Secretary of H.E.W., 522 F.2d 493 (7th Cir. 1975).  The social security tax is assessed uniformly against persons of all religious beliefs and thus does not violate taxpayer's freedom of religion.  Cf. Graves v. Commissioner, 579 F.2d 392 (6th Cir. 1978), cert. denied, 440 U.S. 946, 99 S. Ct. 1423, 59 L. Ed. 2d 634 (1979).  We find the remainder of Kelley's contentions to be without merit.


3
The judgment of the district court is AFFIRMED.